For Immediate Release Contacts: Courtney Guertin, Corporate Communications Manager 401-457-9501 courtney.guertin@lintv.com Richard Schmaeling, Chief Financial Officer 401-457-9510 richard.schmaeling@lintv.com LIN TV Corp. Announces Fourth Quarter 2009 and Full Year 2009 Results PROVIDENCE, RI, March 11, 2010 – LIN TV Corp. (NYSE: TVL) today reported results for the fourth quarter 2009 and full year ended December 31, 2009. Results for the fourth quarter ended December 31, 2009 · Net revenues decreased 3% to $101.1 million, compared to $104.2 million for the same quarter in 2008. Excluding net political advertising revenues, revenues increased 12.6% to $94.1 million, compared to $83.5 million for the same quarter in 2008. · Political revenues were $8.3 million, compared to $24.4 million for the same quarter in 2008. · Digital revenues, which include Internet advertising revenues and retransmission consent fees, increased 44% to $13.4 million, compared to $9.3 million for the same quarter in 2008.The fourth quarter of 2009 includes digital revenues generated by RMM, which was acquired by the Company on October 2, 2009. · General operating expenses decreased 7% to $66.7 million, compared to $71.7 million for the same quarter in · Operating income was $29.4 million, compared to an operating loss of $722.6 million for the same quarter in 2008, which included a non-cash impairment charge of $732.3 million and a restructuring charge of $12.9 million. · Income from continuing operations was $10.8 million, which included a special item of $2.6 million after-tax, compared to a loss from continuing operations of $625.7 million for the same quarter in 2008, which included special items of $638.6 million after-tax. · Net income per diluted share was $0.21, compared to net loss per diluted share of $12.24 for the same quarter in Results for the full year ended December 31, 2009 · Net revenues decreased 15% to $339.5 million, compared to $399.8 million in 2008. · Digital revenues increased 48% to $43.0 million, compared to $29.1 million in 2008. · General operating expenses decreased 9.3% to $252.3 million, compared to $278.1 million in 2008. · Operating income was $22.1 million, compared to an operating loss of $952.4 million in 2008, which included non-cash impairment charges of $1.0 billion and a restructuring charge of $12.9 million, compared to impairment charges of $39.9 million and restructuring charges of $0.5 million recognized during 2009. 1 · Income from continuing operations was $9.6 million, including special items netting to a gain of $2.3 million after-tax, compared to a loss from continuing operations of $830.4 million in · Net income per diluted share was $0.18, compared to net loss per diluted share of $16.33 in 2008. Commenting on the fourth quarter and full year 2009 results, LIN TV’s President and Chief Executive Officer Vincent L. Sadusky said:“We are encouraged by early signs of economic recovery during the fourth quarter of 2009. The strategic decisions we made, including our focus on building our digital business, helped us emerge from this downturn a stronger and more efficient company. We look forward to building on our momentum in 2010.” Special Items During the quarter ended December 31, 2009, the Company recorded an impairment charge of $4.0 million, or $2.6 million after-tax, relating to an accrued loan to the Company’s joint venture with NBC Universal, which continues to be impacted by the economic downturn.The charge relates to a write down of amounts the Company expects to advance to the joint venture during 2010 and through the first quarter of 2011 under a shortfall funding agreement with NBC Universal.
